Citation Nr: 1625964	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  07-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, or due to medications taken to treat service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

The Veteran passed away in August 2013, and his surviving spouse is the substituted appellant.  (The appellant's substitution request was granted in a February 2015 letter.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The April 2006 rating decision denied entitlement to service connection for sleep apnea, and this decision was continued in a January 2007 rating decision.  A notice of disagreement was received in September 2006, a statement of the case was issued in January 2007, and a substantive appeal was received in February 2007.  

In January 2010, October 2012, and May 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his lifetime, the Veteran requested entitlement to service connection for sleep apnea.  The Veteran presented multiple theories of entitlement, and now these contentions have been assumed by the surviving spouse as the substituted appellant. 

First, the appellant contends that there was a causal or aggravating relationship between the Veteran's sleep apnea and his service-connected diabetes mellitus, type II.  In a September 2012 Informal Hearing Presentation, the accredited representative "contend[s] that [secondary] service connection is warranted as the diabetes caused the obesity which caused the sleep apnea."  This argument again appears in the March 2013 Informal Hearing Presentation.  The Veteran had submitted a set of Internet articles suggesting a relationship between sleep apnea and diabetes mellitus.  

In particular, the Veteran's submission includes an article from the Medical University of South Carolina (MUSC) Health that suggests a connection between diabetes and sleep apnea, specifically that diabetes mellitus may cause sleep apnea.  It provides a synopsis of a report that appeared in the journal "Endocrine Practice" that describes the findings of a recent data study of 279 men and women with type II diabetes.  According to the MUSC Health article, the data study found more than a one-third increased risk for men younger than age 45 developing sleep apnea, and that the risk for men older than 65 doubled.  While women younger than age 45 had between a 5 and 8 percent chance of having sleep apnea, women age 65 and over had a one-third increased chance of having sleep apnea.  It notes that being heavier or taking more medications were not predictors of sleep apnea, but that the only correlations were age and gender.  According to Dr. Daniel Einhorn, who is both a clinical physician at the University of California, San Diego, and a medical director at the Scripps Institute for Diabetes: "[This study] suggests that once you're diabetic, there's such a powerful disposition to obstructive sleep apnea that the other contributing variables are simply less important."  Prior remands have attempted to obtain an etiology opinion that discusses this article, but the opinions currently of record have yet to do so.  Therefore, a remand is necessary in order to obtain an opinion that addresses the information that was presented in this study.

Second, the appellant contends that there was a causal or aggravating relationship between the Veteran's sleep apnea and his peripheral neuropathy of the upper and lower extremities.  As reflected in his February 2007 substantive appeal, the Veteran had asserted a relationship between the pain and restlessness that is caused by his arms and legs while trying to relieve the numbness from his peripheral neuropathy.  This contention should be addressed in any opinion that is obtained on remand.    

Third, the appellant contends that the medications that the Veteran had been taking for service-connected disabilities, including for his peripheral neuropathy, had caused or aggravated his sleep apnea.  In an October 2011 statement, the Veteran had explained that "taking muscle relaxers and pain medication could impair my airway during sleep.  I take this medication due to legs, shoulders, hands, feet and back, which all relate to my neuropathy and probably my weight."  This contention should be addressed in any opinion that is obtained on remand.    

Fourth, the appellant contends that the Veteran's sleep apnea was due to his presumed Agent Orange exposure in service.  This theory of entitlement was presented by the Veteran in his September 2006 notice of disagreement.  As the appellant has not provided any support for this theory of entitlement, the Board finds that additional development with respect to it is not necessary.  

The Board notes that the physician's assistant who authored the January 2013 opinion and the June 2013 addendum suggested that this case be sent to a pulmonologist for an adequate opinion.  On remand, the AOJ should seek out a pulmonologist to provide the requested opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the claims file to a pulmonologist for review in order to answer the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected diabetes mellitus?

In answering this question, please provide a fully articulated medical rationale that discusses the findings of the "Endocrine Practice" article that was described in MUSC Health (as discussed in the body of this remand).  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

(b)  If the answer to (a) is "No," is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated by his service-connected diabetes mellitus?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his diabetes mellitus.

(c)  If the answers to (a) and (b) are "No," is it at least as likely as not that the medications the Veteran was taking for his service-connected diabetes mellitus caused his sleep apnea?  

(d)  If the answers to (a), (b), and (c) are "No," is it at least as likely as not that the medications the Veteran was taking for his service-connected diabetes mellitus aggravated his sleep apnea?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of any medications that the Veteran was taking for his diabetes mellitus.

(e)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected peripheral neuropathy?

(f)  If the answer to (e) is "No," is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated by his service-connected peripheral neuropathy?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of the Veteran's peripheral neuropathy.

(g)  If the answers to (e) and (f) are "No," is it at least as likely as not that the medications the Veteran was taking for his service-connected peripheral neuropathy caused his sleep apnea?  

(h)  If the answers to (e), (f), and (g) are "No," is it at least as likely as not that the medications the Veteran was taking for his service-connected peripheral neuropathy aggravated his sleep apnea?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of any medications that the Veteran was taking for his peripheral neuropathy.

(i)  The appellant contends that the Veteran's diabetes mellitus caused or aggravated his obesity which, in turn, caused or aggravated his sleep apnea.  What is the relationship, if any, between the Veteran's diabetes mellitus, sleep apnea, and obesity?  Specifically, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus either caused or aggravated his obesity?  If yes, is it at least as likely as not that the Veteran's obesity caused or aggravated his sleep apnea?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

2.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




